COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Jawaid A. Parker v. State of Texas

Appellate case number:     01-16-00574-CR

Trial court case number: 1435056

Trial court:               182nd District Court

        The Clerk of this Court is instructed to transfer the trial court record from appellate cause
number 01–16–00137–CR to 01–16–00574–CR, unless any party objects within 10 days of the
date of this order.
       It is so ORDERED.

Judge’s signature: _/s/ Chief Justice Sherry Radack
                    Acting individually  Acting for the Court


Date: November 8, 2016_